DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20140040704) and in view of Jin (20170200505) and further in view of Abdelnour (US 6510017) and Liikanen (US 20180341552)

Claim 1.    Wu discloses A method (e.g., FIGS. 2A through 2D illustrate example threshold voltage distributions , para 0186) comprising:
determining, by a processing device, to be subject to wherein the valley corresponds to at least one programming distribution of a memory sub-system (e.g., SLC Nominal Read Threshold 215, para 032 Fig. 5A; Read threshold 210 is ideally situated between the two distributions, para 0186 Fig. 2A; Three nominal (initial) read thresholds are also shown: V.sub.READ1 240, V.sub.READ2 242, and V.sub.READ3 244, para 0191, Fig. 2C);

a read sample offset operation (e.g., An offset is calculated corresponding to the difference between the determined read threshold read-equilibrium point and the (old, unadjusted) nominal read threshold, para 0056 0053)

selecting a sampling rule from a set of sampling rules based on the; and executing the read sample offset operation in accordance with the sampling rule (e.g., for the estimated distributions abstracted in FIG. 2E, a set of LLR soft-decision information is calculated at each of the five indicated read voltages V.sub.0 through V.sub.4, including a "nominal" LLR set at V.sub.2, each set of calculated LLR soft-decision information corresponds to respective distributions that are shifted (offset) from the estimated distributions by a predefined amount, and each set maps the patterns of observed samples of a given bit (ordered in increasing or decreasing read voltage threshold order) to corresponding log-likelihood ratios that the given bit is a zero or a one 0053-0054 Fig. 2E).

identifying corresponding to at least one programming distribution of a memory sub-system (e.g., Shifts in the various threshold voltage distributions with respect to the threshold voltage axis, para 0020, new voltage setting for the read threshold, para 0021; in an SLC having a logical one assigned to the erase state, and written with a known statistically equal (50-50 percent, a.k.a.  50/50 percent, or simply 50/50) distribution, 0038).

comparing a first error count associated with the first portion and a second error count associated with the second portion to generate a comparison result (e.g., LLR compensation becomes very effective over a large number of retry reads, improving decoding reliability and achieving close to optimal bit error rates, para 0023; and in consideration of Applicant Admitted Conventional memory sub-systems … error count associated … conventionally, the left and rights strobes , para 0016).

Wu does not disclose, but Jin discloses
	identifying a plurality of programming distributions of memory cells corresponding to respective programming levels of a plurality of programming levels of a memory sub-system (e.g., FIG. 8A, it may be assumed that a curve 130 indicates an actual threshold voltage distribution of memory cells, 0108; two distributions using a voltage level corresponding to the determined valley, 0082); valley
	
	valley of the plurality of programming distributions, wherein the valley comprises a first portion corresponding to a sidewall of the at least one programming distribution and a second portion (e.g., sampling read operation for determining a valley, 0070 Fig. 4;  from among the cell counts CC1 and CC2 may be determined as a valley, 0133; memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 Fig. 4;  In step S150, the memory controller 110 may determine a valley using the last sampling value CCi' for each of a plurality of sampling read ranges. determine an adjusted read voltage for discriminating two distributions using a voltage level corresponding to the determined valley, para 0082).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), to improve data integrity, a level of a read voltage may be adjusted in the light of a threshold voltage change (0049).

Wu in view of Jin does not disclose, but Abdelnour discloses

	comprising a plurality of strobes having voltage levels established (e.g., offset calibration is performed, col 2:35-37, Figs 6-8).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, with Abdelnour, providing the benefit of the optimum reader-to-writer offset is then determined based on the shape of the curve and using a center of gravity algorithm to select optimum offset value (see col 8:7-10), and for improving read error rates (col 8:21).

Wu in view of Jin and Abdelnour does not disclose, but Liikanen discloses
	wherein the comparison result comprises one of: 
a first comparison result when the first error count is substantially equal to the second error count, 
a second comparison result when a difference between the first error count and the second error count is greater than a first threshold level, or 
a third comparison result when the difference between the first error count and the second error count is greater than a second threshold level (e.g.,   iteratively testing different possible values of the read level voltage 158 and compare the corresponding error counts, 0059; calculate the error-difference measure 322 as a difference between the center result 304 and an average value of the first offset result 306 and the second offset result 308. Also for example, the memory system 100 can calculate the error-difference measure 322 based on a measure of difference between the center result 304 and the first offset result 306, the second offset result 308, or a combination thereof. The error-difference measure 322 can be a feedback measure for one or more mechanisms. For example, a level-calibration feedback measure 302 (i.e., a value, result, metric, or a combination thereof further utilized as input for calibrating one or more of the processing levels 154) can include the error-difference measure 322.  error-difference measure 322 can be the feedback measure for implementing the target calibration mechanism 178 (FIG. 1), 0060)(e.g., offset measure 320 can represent a separation or an offset amount from the read level voltage 158 for one or more of the offset levels. The offset measure 320 can further represent a direction or a sign, a degree or a magnitude, or a combination thereof for the separation or the offset., 0053)(e.g., the process can stop when the read level voltage 158 corresponds to estimated minimum instance of the error count 168, corresponding to a minimum point or a center point along a plot correlating error counts to read levels as illustrated in FIG. 3A through FIG. 3C., 0058).

	corresponding to the comparison result from a set of sampling rules (e.g., estimation or the prediction can be based on gathering multiple samples or results, such as data count or error rate, while calibrating various different aspects of the memory devices, 0017).

	executing a read sample offset operation in accordance with the sampling rule selected to calibrate the memory sub-system (e.g., Once the read level voltage 158 has been calibrated, the memory system 100 can repeat the process. For example, the memory system 100 can use the updated, adjusted, or calibrated instance of the read level voltage 158 to calculate new offset levels 3 3, or a combination thereof for latter or subsequent iterations or implementations of the processing-level calibration mechanism 176. , 0058).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, and Abdelnour with Liikanen, providing the benefit of for dynamic calibration of levels associated with programming data (see Liikanen, 0003, 0016), provides the benefit of reducing errors introduced by reads (0059). 

Claim 2.    Wu discloses the second portion comprises a second sidewall corresponding to a second programming distribution (e.g., asymmetrically biased on one side or the other, such as by having a long tail, 0060).

Wu does not disclose, but Jin discloses
	shape of the valley (e.g., a read voltage corresponding to a valley, 0040; memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 0075 Fig. 4; determine a valley using sampling, 0122; determine a position of a valley, 0133-0136; processing sampling values 153 distributed, 0109).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007).

Claim 3.    Wu discloses further comprising identifying a first sidewall on a first side of the valley and a second sidewall on a second side of the valley (e.g., asymmetrically biased on one side or the other, such as by having a long tail, 0060).

Wu does not disclose, but Jin discloses
	wherein the sidewall of the first portion comprises the first sidewall and the second portion comprises the second sidewall (e.g., a read voltage corresponding to a valley, 0040; memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 0075 Fig. 4; determine a valley using sampling, 0122; determine a position of a valley, 0133-0136; processing sampling values 153 distributed, 0109).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007).

Claim 4.    Wu discloses wherein the sampling rule comprises a symmetric sampling comprising placing a center read sample of the read sample offset operation an equal distance between a left read sample and a right read sample (e.g., threshold voltage distributions are of generally the same symmetric shape, 0058).

Claim 5.    Wu discloses wherein the sidewall of the first portion is a single sidewall on one side of the valley (e.g., asymmetrically biased on one side or the other, such as by having a long tail, 0060).

Claim 6.    Wu discloses wherein the sampling rule comprises an asymmetric sampling comprising placing a center read sample of the read sample operation at a margin distance from a zero offset position (e.g., a center-point between the adjacent threshold voltage distributions in embodiments having symmetric adjacent threshold voltage distributions, para 0041).

Claim 7.    Wu discloses wherein a first distance between the center read sample and the left read sample is less than a second distance between the center read sample and a right read sample (e.g., the point of the D1 distribution at which the read data zero/one balance is 40/60 (the opposite point from the 0V measurement) is found.  The calculated midpoint between the 60/40 and the 40/60 observations is then used to set the new preferred read threshold, para 0061).

5.	Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20140040704) and in view of Jin (20170200505) and Abdelnour (cited above)  and Liikanen (cited above), and further in view of Cometti (US 20130227200)

Claim 8.    Wu and Jin and Abdelnour and Liikanen does not disclose, but Cometti discloses
further comprising adding a bias value of error counts to an error count corresponding to one of a left read sample or a right read sample of the read sample offset operation (e.g., to improve bit error rate, a bias value as a function of wear (cycles) may be established for future application in a memory operation when the flash memory reaches a cycle count corresponding to a respective cycle interval, 0035).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions and bias in soft-decision samples (0055) as disclosed by Wu, with Jin, and Abdelnour and Liikanen with Cometti, providing the benefit of improving bit error rate (see Commetti, 0035), providing memory cell bias information for offsetting operation variations in memory cells (0005), and compensating for wordline misalignment by modifying program verify levels to provide improvement to read level margins (0049).

Claim 9.    Wu discloses wherein the set of sampling rules comprises asymmetric sampling, asymmetric sampling, and symmetric sampling with (e.g., after collecting all required samples, the read threshold sampling point closest to the read threshold read-equilibrium point is readily determined, As all of the samples nominally have equivalent spacing from each other, the closest sample is chosen as a new nominal read threshold, and additional soft-decision information samples are optionally gathered (assuming the new nominal read threshold differs from the old), para 0057; threshold voltage distributions are not uniform (e.g., asymmetrically biased on one side or the other, 0060).

Wu and Jin and Abdelnour and Liikanen does not disclose, but Cometti discloses
with error count biasing (e.g., to improve bit error rate, a bias value as a function of wear (cycles) may be established for future application in a memory operation when the flash memory reaches a cycle count corresponding to a respective cycle interval, 0035).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions and bias in soft-decision samples (0055) as disclosed by Wu, with Jin, and Abdelnour and Liikanen with Cometti, providing the benefit of improving bit error rate (see Commetti, 0035), providing memory cell bias information for offsetting operation variations in memory cells (0005), and compensating for wordline misalignment by modifying program verify levels to provide improvement to read level margins (0049).

6.	Claims 10-12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cometti (US 20130227200) and in view of Jin (20170200505) and further in view  of Abdelnour (US 6510017) and Liikanen (cited above)

Claim 10.    Cometti discloses A system (e.g., storage system, para 0062 Fig. 8) comprising:
a memory component (e.g., memory 803, Fig. 8 para 0062); and
a processing device, operatively coupled with the memory component, the processing device to (e.g., controller 801, para 0062 Fig. 8):
	execute an asymmetric read sample offset sampling operation comprising read sample, a read sample and read sample of data of a memory sub-system (e.g., read levels, para 0028 Fig. 2; the edges of each of the distributions are suitably spaced from adjacent read levels, para 0029; read levels may also be based on dynamically changing memory cycle conditions, 0033);

	determine a error corresponding to the read sample, a center corresponding to the read sample, and right error corresponding to the read sample (e.g., number of bit errors is proportional to the number of cell voltage "transitions" that occur when an edge of a V.sub.T distribution crosses an adjacent read level (e.g., FIG. 2, bottom row), para 0037);

	determine a difference error based on error , the error , and the error (e.g., flash memory may be cycled to a specific number of cycles (e.g., 20,000 program/erase cycles) and values for read levels and/or program verify levels for each distribution (e.g., L1, L2, and L3) compared to manufacturer values.  Bias values may then be determined for each wordline address based on the comparison between the cycled value and manufacturer data, 0034);

	identify an occurrence of the center read sample on a sidewall of the at least one programming distribution based on a determination that the difference error satisfies a threshold condition (e.g., the controller may index one or more lookup tables to determine a bias for adjusting a read level according to the changed condition(s). the one or more lookup tables may store a single read level adjustment to be applied to cells in a specific wordline, 0033); (e.g., A bias value for a group wordlines may be a value selected to be within a predetermined deviation of bias values determined (or observed) for each of the group of wordlines.  The bias value may be a value determined for one of the wordlines in the group, 0036; adjustment period (e.g., range of cycles) may be at least partially determined by a predetermined maximum acceptable BER, 0037),  and

	adjust, based on, to a symmetric read sample offset sampling operation (e.g., adjust read levels (e.g., read level 303) to higher or lower values to reduce BER and extend the endurance of the flash memory, para 0033). (e.g., adjust the program verify level of the flash memory on a current memory cycle condition satisfying a predetermined threshold, 0047; to correct residual misalignment from compensation at program time and to account for distribution misalignment between wordlines that develops after program time, 0049;  memory operation are adjusted based on the one or more stored bias values, 0056; adjust read levels (e.g., read level 303) to higher or lower values to reduce BER and extend the endurance of the flash memory, 0033). | (e.g., A bias value for a group wordlines may be a value selected to be within a predetermined deviation of bias values determined (or observed) for each of the group of wordlines.  The bias value may be a value determined for one of the wordlines in the group, 0036; adjustment period (e.g., range of cycles) may be at least partially determined by a predetermined maximum acceptable BER, 0037),  (e.g., adjust the program verify level of the flash memory on a current memory cycle condition satisfying a predetermined threshold, 0047; to correct residual misalignment from compensation at program time and to account for distribution misalignment between wordlines that develops after program time, 0049;  memory operation are adjusted based on the one or more stored bias values, 0056; adjust read levels (e.g., read level 303) to higher or lower values to reduce BER and extend the endurance of the flash memory, 0033).

error count (e.g., number of errors, 0016 Fig. 7).

Commetti does not disclose, but Jin discloses
	Left, center, right (e.g., memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 Fig. 4; memory controller 310 may determine sampling values placed at the right and the left with the read voltage RD as the center.  The memory controller 310 may estimate a valley shift direction with reference to the determined sampling values.  The memory controller 310 may additionally sample sampling values for a plurality of unit voltage ranges along the valley shift direction, para 0129-0130).
	at least one programming distributions of memory cells corresponding of a plurality of programming distributions of  sub-system (e.g., FIG. 8A, it may be assumed that a curve 130 indicates an actual threshold voltage distribution of memory cells, 0108; two distributions using a voltage level corresponding to the determined valley, 0082); valley
	
	valley (e.g., sampling read operation for determining a valley, 0070 Fig. 4;  from among the cell counts CC1 and CC2 may be determined as a valley, 0133; memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 Fig. 4;  In step S150, the memory controller 110 may determine a valley using the last sampling value CCi' for each of a plurality of sampling read ranges. determine an adjusted read voltage for discriminating two distributions using a voltage level corresponding to the determined valley, para 0082).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system of Commetti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), to improve data integrity, a level of a read voltage may be adjusted in the light of a threshold voltage change (0049) , and determining an optimal read voltage for discriminating two states of memory cells (0070).

Cometti in view of Jin does not disclose, but Abdelnour discloses
	the difference error count (e.g., optimum reader-to-writer offset is then determined based on the shape of the curve col 2:40-45; a bathtub curve representing read error rates as a function of reader-to-writer offset is generated, col 8:1-10 ); 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system of Commetti, with Jin, with Abdelnour, providing the benefit of the optimum reader-to-writer offset is then determined based on the shape of the curve and using a center of gravity algorithm to select optimum offset value (see col 8:7-10), and for improving read error rates (col 8:21).

Wu in view of Jin and Abdelnour does not disclose, but Liikanen discloses
	a threshold condition (e.g., the memory system 100 can calculate the error-difference measure 322 as a difference between the center result 304 and an average value of the first offset result 306 and the second offset result 308., 0060; the process can stop when the read level voltage 158 corresponds to estimated minimum instance of the error count 168, corresponding to a minimum point or a center point along a plot correlating error counts to read levels as illustrated in FIG. 3A through FIG. 3C., 0058);
	
	in response to identifying the occurrence of the center read sample on the sidewall, select a sampling rule from a set of sampling rules (e.g., estimation or the prediction can be based on gathering multiple samples or results, such as data count or error rate, while calibrating various different aspects of the memory devices, 0017; the memory system 100 can sample at least the center result 304, the first offset result 306 and the second offset result 308 for the test measurement set… The memory system 100 can use the center result 304, the first offset result 306 and the second offset result 308 to adjust or calibrate the read level voltage 1 , 0054).

	execute, based on the sampling rule, a symmetric read sample offset operation to calibrate the memory sub-system (e.g., Once the read level voltage 158 has been calibrated, the memory system 100 can repeat the process. For example, the memory system 100 can use the updated, adjusted, or calibrated instance of the read level voltage 158 to calculate new offset levels 3 3, or a combination thereof for latter or subsequent iterations or implementations of the processing-level calibration mechanism 176. , 0058; calibration mechanism 176 utilizing the center result 304 corresponding to the read level voltage 158 and the one or more offset results , 0059).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, and Abdelnour with Liikanen, providing the benefit of for dynamic calibration of levels associated with programming data (see Liikanen, 0003, 0016), provides the benefit of reducing errors introduced by reads (0059). 

Claim 11. Cometti does not disclose, but Jin discloses
	wherein the difference error count indicates a width of a valley corresponding to the at least one programming distribution (e.g., the memory controller 310 estimates a valley shift direction with reference to the determined sampling values.  The memory controller 310 additionally sample sampling values for a plurality of unit voltage ranges along the valley shift direction, para 0129, Fig. 4).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), and determining an optimal read voltage for discriminating two states of memory cells (0070).

Claim 12. Cometti does not disclose, but Jin discloses
	wherein the threshold value is zero, and wherein the occurrence of the center read sample on the sidewall is identified in view of the difference error count having a value less than the threshold value (e.g., memory controller 110 may determine a read level corresponding to a valley VY0 by selecting a minimum value min_value among the last cell counts CC0', CC1', CC2', CC3', and CC4', para 0074).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), and determining an optimal read voltage for discriminating two states of memory cells (0070).

Claim 16.    Cometti discloses A method (e.g., storage system, para 0062 Fig. 8) comprising:
executing, by a processing device, an asymmetric read sample offset sampling operation comprising a read sample, a read sample and a read sample of data of a memory sub-system  (e.g., read levels, para 0028 Fig. 2; the edges of each of the distributions are suitably spaced from adjacent read levels, para 0029; read levels may also be based on dynamically changing memory cycle conditions, 0033);
determining a error count corresponding to the read sample, a error count corresponding to the read sample, and error count corresponding to the read sample (e.g., number of bit errors is proportional to the number of cell voltage "transitions" that occur when an edge of a V.sub.T distribution crosses an adjacent read level (e.g., FIG. 2, bottom row), para 0037);
determining a difference based on, the error, and the error (e.g., flash memory may be cycled to a specific number of cycles (e.g., 20,000 program/erase cycles) and values for read levels and/or program verify levels for each distribution (e.g., L1, L2, and L3) compared to manufacturer values.  Bias values may then be determined for each wordline address based on the comparison between the cycled value and manufacturer data, 0034);
identifying an occurrence of the read sample on a sidewall of a programming distribution based on a determination that the difference satisfies a threshold condition (e.g., the controller may index one or more lookup tables to determine a bias for adjusting a read level according to the changed condition(s). the one or more lookup tables may store a single read level adjustment to be applied to cells in a specific wordline, 0033); (e.g., A bias value for a group wordlines may be a value selected to be within a predetermined deviation of bias values determined (or observed) for each of the group of wordlines.  The bias value may be a value determined for one of the wordlines in the group, 0036; adjustment period (e.g., range of cycles) may be at least partially determined by a predetermined maximum acceptable BER, 0037),  and

	adjusting, based on the, to a symmetric read sample offset sampling operation (e.g., adjust read levels (e.g., read level 303) to higher or lower values to reduce BER and extend the endurance of the flash memory, para 0033). (e.g., adjust the program verify level of the flash memory on a current memory cycle condition satisfying a predetermined threshold, 0047; to correct residual misalignment from compensation at program time and to account for distribution misalignment between wordlines that develops after program time, 0049;  memory operation are adjusted based on the one or more stored bias values, 0056; adjust read levels (e.g., read level 303) to higher or lower values to reduce BER and extend the endurance of the flash memory, 0033) | (e.g., A bias value for a group wordlines may be a value selected to be within a predetermined deviation of bias values determined (or observed) for each of the group of wordlines.  The bias value may be a value determined for one of the wordlines in the group, 0036; adjustment period (e.g., range of cycles) may be at least partially determined by a predetermined maximum acceptable BER, 0037),  (e.g., adjust the program verify level of the flash memory on a current memory cycle condition satisfying a predetermined threshold, 0047; to correct residual misalignment from compensation at program time and to account for distribution misalignment between wordlines that develops after program time, 0049;  memory operation are adjusted based on the one or more stored bias values, 0056; adjust read levels (e.g., read level 303) to higher or lower values to reduce BER and extend the endurance of the flash memory, 0033).

error count (e.g., number of errors, 0016 Fig. 7).

Commetti does not disclose, but Jin discloses
	Left, center, right (e.g., memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 Fig. 4; memory controller 310 may determine sampling values placed at the right and the left with the read voltage RD as the center.  The memory controller 310 may estimate a valley shift direction with reference to the determined sampling values.  The memory controller 310 may additionally sample sampling values for a plurality of unit voltage ranges along the valley shift direction, para 0129-0130).
	at least one programming distributions of memory cells corresponding of a plurality of programming distributions of  sub-system (e.g., FIG. 8A, it may be assumed that a curve 130 indicates an actual threshold voltage distribution of memory cells, 0108; two distributions using a voltage level corresponding to the determined valley, 0082); valley
	
	valley (e.g., sampling read operation for determining a valley, 0070 Fig. 4;  from among the cell counts CC1 and CC2 may be determined as a valley, 0133; memory controller 110 may determine a read voltage corresponding to a valley with reference to a sampling value generated, para 0040 0074 Fig. 4;  In step S150, the memory controller 110 may determine a valley using the last sampling value CCi' for each of a plurality of sampling read ranges. determine an adjusted read voltage for discriminating two distributions using a voltage level corresponding to the determined valley, para 0082).
	
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system of Commetti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), to improve data integrity, a level of a read voltage may be adjusted in the light of a threshold voltage change (0049) , and determining an optimal read voltage for discriminating two states of memory cells (0070).

Commetti in view of Jin does not disclose, but Abdelnour discloses
	shape type… the difference error count (e.g., read error rates are experimentally determined, col 2:40-45; optimum reader-to-writer offset is then determined based on the shape of the curve col 2:40-45; a bathtub curve representing read error rates as a function of reader-to-writer offset is generated, col 8:1-10 ); 

	to calibrate the memory sub-system (e.g., offset calibration is performed, col 2:35-37, Figs 6-8).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system of Commetti, with Jin, with Abdelnour, providing the benefit of the optimum reader-to-writer offset is then determined based on the shape of the curve and using a center of gravity algorithm to select optimum offset value (see col 8:7-10), and for improving read error rates (col 8:21).

Wu in view of Jin and Abdelnour does not disclose, but Liikanen discloses
	Satisifies a threshold condition (e.g., the memory system 100 can calculate the error-difference measure 322 as a difference between the center result 304 and an average value of the first offset result 306 and the second offset result 308., 0060; the process can stop when the read level voltage 158 corresponds to estimated minimum instance of the error count 168, corresponding to a minimum point or a center point along a plot correlating error counts to read levels as illustrated in FIG. 3A through FIG. 3C., 0058);
	
	in response to identifying the occurrence of the center read sample on the sidewall, selecting a sampling rule from a set of sampling rules (e.g., estimation or the prediction can be based on gathering multiple samples or results, such as data count or error rate, while calibrating various different aspects of the memory devices, 0017; the memory system 100 can sample at least the center result 304, the first offset result 306 and the second offset result 308 for the test measurement set… The memory system 100 can use the center result 304, the first offset result 306 and the second offset result 308 to adjust or calibrate the read level voltage 1 , 0054).

	executing, based on the sampling rule, a symmetric read sample offset operation to calibrate the memory sub-system (e.g., Once the read level voltage 158 has been calibrated, the memory system 100 can repeat the process. For example, the memory system 100 can use the updated, adjusted, or calibrated instance of the read level voltage 158 to calculate new offset levels 3 3, or a combination thereof for latter or subsequent iterations or implementations of the processing-level calibration mechanism 176. , 0058; calibration mechanism 176 utilizing the center result 304 corresponding to the read level voltage 158 and the one or more offset results , 0059).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Wu, with Jin, and Abdelnour with Liikanen, providing the benefit of for dynamic calibration of levels associated with programming data (see Liikanen, 0003, 0016), provides the benefit of reducing errors introduced by reads (0059). 

Claim 17.  Cometti does not disclose, but Jin discloses
	wherein the threshold value is zero, and wherein the occurrence of the center read sample on the sidewall is identified in view of the difference error count having a value less than the threshold value (e.g., memory controller 110 may determine a read level corresponding to a valley VY0 by selecting a minimum value min_value among the last cell counts CC0', CC1', CC2', CC3', and CC4', para 0074).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), and determining an optimal read voltage for discriminating two states of memory cells (0070).

11.	Claims 13, 14,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cometti (US 20130227200) and in view of Jin (20170200505) and further in view  of Abdelnour (cited above)  and Liikanen (cited above) and Wu (20140040704)

Claim 13. Cometti in view of Jin and Abdelnour and Liikanen does not disclose, but Wu discloses
the processing device further to execute the symmetric read sample offset sampling operation by placing a subsequent center read sample at an offset value location that is equidistant from a subsequent left read sample and a subsequent right read sample (e.g., each set of calculated LLR soft-decision information corresponds to respective distributions that are shifted (offset) from the estimated distributions by a predefined amount, and each set maps the patterns of observed samples of a given bit (ordered in increasing or decreasing read voltage threshold order), para 0053; actors such as retention time and/or wear may influence the symmetry of the threshold voltage distributions, para 0060).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, and Abdelnour, and Liikanen with Wu, providing the benefit of finding the preferred read threshold by sampling between two points (see Wu, 0059) and compensation becomes very effective over a large number of retry reads, improving decoding reliability and achieving close to optimal bit error rates, even in the presence of large channel variation (0023, 0070).

Claim 14. Cometti does not disclose, but Jin discloses wherein a first margin between the subsequent center read sample and the subsequent left read sample equals a second margin between the subsequent center read sample and the subsequent right read sample (e.g., determine sample values placed at the right and the left with the read voltage RD as the center.  The memory controller 310 may estimate a valley shift direction with reference to the determined sampling values, 0129).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), and determining an optimal read voltage for discriminating two states of memory cells (0070).

Claim 18. Cometti in view of Jin and Abdelnour and Liikanen does not disclose, but Wu discloses
executing symmetric read sample offset sampling operation by placing a subsequent center read sample at an offset value location that is equidistant from a subsequent left read sample and a subsequent right read sample (e.g., each set of calculated LLR soft-decision information corresponds to respective distributions that are shifted (offset) from the estimated distributions by a predefined amount, and each set maps the patterns of observed samples of a given bit (ordered in increasing or decreasing read voltage threshold order), para 0053; actors such as retention time and/or wear may influence the symmetry of the threshold voltage distributions, para 0060).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, and Abdelnour, and Liikanen with Wu, providing the benefit of finding the preferred read threshold by sampling between two points (see Wu, 0059) and compensation becomes very effective over a large number of retry reads, improving decoding reliability and achieving close to optimal bit error rates, even in the presence of large channel variation (0023, 0070).

Claim 19. Cometti does not disclose, but Jin discloses wherein a first margin between the subsequent center read sample and the subsequent left read sample equals a second margin between the subsequent center read sample and the subsequent right read sample (e.g., determine sample values placed at the right and the left with the read voltage RD as the center.  The memory controller 310 may estimate a valley shift direction with reference to the determined sampling values, 0129).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, providing the benefit of minimizing the effects of noise occurring during a sampling read operation by adjusting a read voltage (see Jin, 0006, 0007), and determining an optimal read voltage for discriminating two states of memory cells (0070).


7.	Claims 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cometti (US 20130227200) and in view of Jin (20170200505) and further in view  of Abdelnour (cited above) and Liikanen (cited above) and Karakulak (US 20160148702)

Claim 15.    Cometti discloses the processing device further to:
add a bias value of error counts to the left error count of the asymmetric read sample offset sampling operation (e.g., if cell voltages in a wordline are found to shift (e.g., as a result of a characterization process) then a bias may be introduced during the program or subsequent read operation to correct the programmed voltage or read value, 0022); and

Cometti in view of Jin and Abdelnour and Liikanen does not disclose, but Karakulak discloses
 	execute the symmetric read sample offset sampling operation to produce a subsequent left error count that equals a subsequent right error count (e.g., After the reliability values are generated, the new calibrated offset voltage is identified (e.g., that corresponds to a zero crossing point 1004 in the range of the reliability values) and the read level voltage is set/adjusted to the new calibrated offset voltage (1306).  The identified wordline(s) or codeword(s) are then re-read using the newly calibrated read level voltage (1308)., para 0099).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin, and Abdelnour and Liikanen with Karakulak, providing the benefit of a mechanism for determining and associating bias values with groups of wordlines, with the bias values optimized for the lowest possible read error rate for reading the wordlines within a group (see Karakulak, 0029).

Claim 20.  Cometti discloses the processing device further to:
adding a bias value of error counts to the left error count of the asymmetric read sample offset sampling operation (e.g., if cell voltages in a wordline are found to shift (e.g., as a result of a characterization process) then a bias may be introduced during the program or subsequent read operation to correct the programmed voltage or read value, 0022); and

Cometti in view of Jin and Abdelnour and Liikanen does not disclose, but Karakulak discloses
 	executing the symmetric read sample offset sampling operation to produce a subsequent left error count that equals a subsequent right error count (e.g., After the reliability values are generated, the new calibrated offset voltage is identified (e.g., that corresponds to a zero crossing point 1004 in the range of the reliability values) and the read level voltage is set/adjusted to the new calibrated offset voltage (1306).  The identified wordline(s) or codeword(s) are then re-read using the newly calibrated read level voltage (1308)., para 0099).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the threshold voltage distributions as disclosed by Cometti, with Jin and Abdelnour, and Liikanen with Karakulak, providing the benefit of a mechanism for determining and associating bias values with groups of wordlines, with the bias values optimized for the lowest possible read error rate for reading the wordlines within a group (see Karakulak, 0029).

Other Relevant References:
1.  Raghu (US 20170109040)

Response to Arguments
Applicant's arguments filed 3/28/2022 (via RCE on 4/27/2022) have been fully considered but they are not persuasive. 
For claims 1, 10 and 16 Applicant argues that the cited references did not disclose the amended.    Specifically, Applicant argues that Sharon does not disclose these amended limitations.

In this OA, Liikanen in combination with Abdelnour, Jin, and Wu (for claim 1) or Commetti (for claims 10, 16), renders the amended limitations as obvious.  See rejection above for details.

For independent claims 10 and 16, Applicant argues that these claims recited similar limitations as claim 1.  In view of Applicant’s admission and to the extent of similarity, claims 10 and 16 are rejected similar to claim 1 (addressed above).

Applicant’s arguments for dependent claims are based on dependency from claims 1, 10 and 16, addressed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135